JUDITH Rogers, Judge, concurring. I am in agreement with the decision to affirm appellant’s conviction for first-degree battery on both issues raised in this appeal. Specifically, I agree that the record before us does not disclose that any question pertaining to the sufficiency of the evidence was preserved for appeal. I agree that the record does not reflect any ruling made by the trial court on appellant’s motion for a directed verdict which was made at the close of the case, and while I agree that the record reflects that a motion for a directed verdict was made at that juncture, I am of the view that this motion was not sufficient to preserve the arguments raised in this appeal. It is for this reason that I write separately to concur in the opinion of the court. In this case, the trial court entered an order correcting the record to reflect that appellant made a motion for a directed verdict at the close of the case. Under Rule 36.21(b) of the Rules of Criminal Procedure, it is necessary to make such a motion in a jury trial in order to preserve the issue of the sufficiency of the evidence on appeal. Also, it has been held that directed verdict motions must state specific grounds. Jones v. State, 318 Ark. 704, 889 S.W.2d 706 (1994). A general reference to “insufficient evidence” does not satisfy the requirements of the rule. Daffron v. State, 318 Ark. 182, 885 S.W.2d 3 (1994). The order entered by the trial court to correct the record states only the following: 2. The parties agree that at the conclusion of the above-captioned case, counsel for the defendant, Kelvin Meeks, made an oral motion, pursuant to Rule 36.21(b), for a directed verdict due to insufficiency of the evidence. Significantly absent from this statement are the grounds upon which appellant moved for a directed verdict. The record does reflect that appellant made a specific motion for a directed verdict at the end of the State’s case upon the grounds which are urged on appeal, and it has been held that the renewal of a specific motion previously made is sufficient to preserve the issues raised in the former motion for purposes of appeal. Durham v. State, 320 Ark. 689, 899 S.W.2d 470 (1995). The problem here, however, is that the above-referenced stipulation is general in nature and reflects neither a renewal nor a motion made on any specific basis at all. In short, the record is silent as to the grounds upon which the motion was made, with the result that any question as to the sufficiency of the evidence has been waived. I also note that appellant filed a motion for a new trial in which he questioned the sufficiency of the evidence on at least one ground urged on appeal. However, a motion for a new trial is no substitute for meeting the requirements of Rule 36.21. See Easter v. State, 306 Ark. 452, 815 S.W.2d 924 (1991). Moreover, entirely omitted from the order correcting the record is any mention of a ruling made by the trial court. As observed in the opinion, this, too, prevents us from reviewing the question of the sufficiency of the evidence. I respectfully concur.